Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2020 has been entered.
 	
Response to Amendment
	This Non-final office action is filed in response to Request for Continued Examination (RCE) filed 8/24/2020. 
	Claims 1, 14, and 20 have been amended. 
	Claims 1-5 and 7-20 remain pending. 

Response to Arguments
	Argument 1, Applicant argues in pg. 7-9 of Applicant Argument/Remarks Made in an Amendment 6/16/2020 that the combination of cited references fail to disclose a user interface simultaneously displaying both an application selection having a plurality 
	Response to Argument 1, The Examiner respectfully disagrees. U.S. Patent Application Publication NO. 2014/0245203 “Lee”, hereinafter Lee (‘203’), teaches in para. [0075-0076], Fig. 3C, a multi-icon generation screen 375, which simultaneously displays an icon area 20 and an icon storing area 50. Wherein a “a preview area displaying a type of multi-icon or layout of a multi-window based on the selected icons”, is equivalent to Lee (203)’s display of selected icons 21 and 22 in storing area 50. The display of icons 21 and 22 constitute a preview of a type of multi-icon and a layout of multi-window as the display of the icons in storing area 50 occurs at a state before the generation of a multi-icon is requested as shown in screen 380 of Fig. 3C. The icons in storing area 50 represent a preview of what applications will be used to create a type of multi-icon as well as how the layout of the multi-window will be displayed as shown in Figs. 4-5 of Lee (203). Therefore Lee (203) teaches the claimed limitation of “a user interface simultaneously displaying both an application selection having a plurality of icons, and a preview area displaying a type of multi-icon or layout of a multi-window based on the selected icons”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2014/0325428 “Lee”, hereinafter Lee (‘428’), in light of U.S. Patent Application Publication NO. 2014/0245203 “Lee”, hereinafter Lee (‘203’), as previously cited in Final Rejection filed 4/16/2020.
Claim 14:
Lee (428) teaches an electronic device comprising: 
a display (i.e. Display Unit 151; para. [0137]);	 a memory (i.e. Fig. 1, Memory 160); and	a processor (i.e. Fig. 1, Controller 180, processors units designed to perform the functions described herein. Embodiments may be implemented by the controller 180 itself; para. [0108]), wherein the processor is configured to: 
 (i.e. the user can select the pair icon 512 that includes the first icon corresponding to the first application; para. [0184]);
While Lee (‘428’) teaches to receive a user input in a specified scheme, Lee (‘428’) does not explicitly disclose  
and in response to the user input, output a user interface for creating a shortcut icon for launching a plurality of applications in a multi-window scheme, wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in the multi-window scheme, and a preview area displaying a type of multi-icon or layout of a multi- window based on first and second icons of the plurality of icons that are selected from the application selection area.  
However, Lee (‘203’) teaches 
in response to the user input (i.e. Fig. 3a, a signal that requests activation of the multi-icon generation mode is inputted, such as a signal due to a predetermined touch gesture 313; para. [0061]), output a user interface for creating a shortcut icon for launching a plurality of applications in a multi-window scheme (i.e. Fig. 3, the controller 110 may control the touch screen 130 to output a screen for generating (creating) a multi-icon as shown in example screen 320; para. [0061]), wherein the user interface simultaneously (i.e. it is noted in para. [0077], Fig. 3C, example screen 380, “the state as in example screen 380, if the multi-icon generation signal is inputted, the controller 110 may generate the multi-icon 23 by combining the calling icon 21 and the calendar icon 22”, wherein both an icon area 20 and an icon storing area 50 are simultaneously displayed on the same screen) displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in the  multi-window scheme (i.e. para. [0075], Fig. 3C, icon area 20, “the controller 110 may control the touch screen 130 to output the multi-icon generation screen as illustrated by screen 375”), and a preview area (i.e. para. [0076], Fig. 3C,” the user may move at least two icons for generating the multi-icon to the icon storing area 50”, wherein a preview area is equivalent to how the icon storing area 50 displays the applications of a potential combination of a multi-icon as the screen 380 exists in a state before the generation of a mulit-icon at screen 385) displaying 
a type of multi-icon (i.e. para. [0077], Fig. 4C, In the state as in example screen 380, if the multi-icon generation signal is inputted, the controller 110 may generate the multi-icon 23 by combining the calling icon 21 and the calendar icon 22) or layout of a multi- window (i.e. para. [0080], the multi-icon may be formed by reducing a plurality of icons as in the multi-icons of reference numerals 410 to 430 and arranging the reduced icons (also referred to as "sub-icons" of the multi-icon) according to the screen division information) based on first (i.e. para. [0077], calling icon 21) and second (i.e. para. [0077], calendar icon 22) icons of the plurality of icons that are selected from the application selection area (i.e. para. [0063], controller 110 may generate a multi-icon 23 by combining replicated versions of the selected calling icon 21 and calendar icon 22).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a user interface for creating at least 

Claim 15: 
Lee (‘428’) and Lee (‘203’) teach the electronic device of claim 14.
Lee (‘428’) further teaches wherein the user input in the specified scheme is generated to a first icon associated with execution of a first application (i.e. the user selects the pair 600, the second application is executed on the first screen region 630, and the first application is executed on the second screen region 640; para. [0218]).  .  

Claim 16:
 Lee (‘428’) and Lee (‘203’) teach the electronic device of claim 15.
Lee (‘428’) further teaches wherein the user input in the specified scheme is an input to select one of options generated (i.e. Fig. 7, Icons 710, 720)  after a long press input (i.e. Fig. 7, when the user selects the icon 732 corresponding to the messenger application by applying a long touch or a short touch to the icon 732; para. [0237]) or a 3- dimensional (3D) pressure input is generated to the first icon.  

Claim 19: 
Lee (‘428’) and Lee (‘203’) teach the electronic device of claim 14.
Lee (‘428’) further teaches wherein the user interface further includes a layout area (i.e. FIGS. 6A(a) to 6C are diagrams illustrating an embodiment in which the applications are executed on the divisional screen regions according to arrangement of the icons included in the pair icon; para. [0212]), displaying layout options (i.e. the user selects the pair 600, the first application is executed on the first screen region 630, and the second application is executed on the second screen region 640; para. [0216]) of applications corresponding to the selected first and second icons (i.e. the first application corresponds to the first icon 610 and the second application corresponds to the second icon 620; para. [0213]) in the multi-window (i.e. first screen region 630, and … the second screen region 640; para. [0216]).  

Claim 20:
	Claim 20 is the method claim of claim 14 and is rejected for similar reasons.

Claims 1-5, 7-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2014/0325428 “Lee”, hereinafter Lee (‘428’), in light of U.S. Patent Application Publication NO. 2014/0053097 “Shin”, in light of U.S. Patent Application Publication NO. 2014/0245203 “Lee”, hereinafter Lee (‘203’), as previously cited in Final Rejection filed 4/16/2020.. 
Claim 1:
Lee (428) teaches an electronic device comprising: 
a display (i.e. Display Unit 151; para. [0137]);	a communication circuit (i.e. Fig. 1, Wireless Communication Unit 110; para. [0046]);	 a processor electrically (i.e. Fig. 1, Controller 180, processors units designed to perform the functions described herein. Embodiments may be implemented by the controller 180 itself; para. [0108]) connected to the display (i.e. Display Unit 151; para. [0137]) and the communication circuit (i.e. Fig. 1, Wireless Communication Unit 110; para. [0046]);	 and a memory electrically connected to the processor (i.e. Fig. 1, Memory 160), 
wherein the memory is configured to store a first application program (i.e. a software application written in any suitable programming language. The software codes may be stored in the memory 160 and executed by the controller 180; para. [0110]) including a first user interface (i.e. an icon that includes a first icon corresponding to a first application; para. [0173]) and a second application program including a second user interface (i.e. a second icon corresponding to a second application; para. [0173]), wherein the memory further stores instructions that, when executed, cause the processor to: 
receive a gesture input (i.e. para. [0179], Referring to FIG. 5A(b), when the input is received for entering the division mode) (i.e. Fig. 5A(b), a list region 510 is generated in such a manner that the list region 510 spreads out upward and downward from the center of the screen 151; para. [0179]), wherein each of the icons has a first size (i.e. it is noted in Fig. 5A(c), that icons that are not pair icons 512 have a default size), one of the icons includes a first icon and a second icon (i.e. Fig. 5A(c), pair icon 512; para. [0184]), the first icon  and second icon having a second size (i.e. Fig. 5A(c), pair icon 512; para. [0184]) smaller than the first size (i.e. it is noted in Fig. 5A(c) that the icons of pair icon 512 are smaller than the default application icons; para. [0183]), the first icon indicates the first application program (i.e. the icon corresponding to the application; para. [0183]), and the second icon indicates the second application program (i.e. the second icon corresponding to the second application; para. [0184]);	 receive an input to select the one of the icons (i.e. by touching on a pair icon 512; para. [0184]); 	 display the first user interface and the second user interface together on the display in response to the received input (i.e. the first application is executed on the first screen region 520, and the second application is executed on the second screen region 530; para. [0186]). 
While Lee (428) does teach to receive a gesture input, Lee (428) does not explicitly teach to receive a gesture input,
moving toward a center of the display from an edge of the display
However, Shin teaches to 
(i.e. Fig. 4A,-B The input path may be a direction from the upper end of the center area to the lower end; para. [0056]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a gesture input moving toward a center of the display from an edge of the display to Lee (428)’s display of icons for multiple screen division with a gesture input moving toward a center of the display from an edge of the display to open a display of a row of icons as taught by Shin. One would have been motivated to combine Shin with Lee (428) and would have had a reasonable expectation of success in order to control the multi-tasking bar to be displayed on the display unit (Shin, para. [0038]).
While Lee (‘428’) teaches, icons corresponding to multiple applications, Lee (‘428’) and Shin do not explicitly disclose
	 and outputting a user interface for creating at least one icon in the array of icons, wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in the multi-window scheme, and a preview area displaying a type of multi-icon or layout of a multi-window based on first and second icons of the plurality of icons that are selected from the application selection area.  
However, Lee (‘203’) teaches 
in response to the user input (i.e. Fig. 3a, a signal that requests activation of the multi-icon generation mode is inputted, such as a signal due to a predetermined touch gesture 313; para. [0061]), output a user interface for creating a (i.e. Fig. 3, the controller 110 may control the touch screen 130 to output a screen for generating (creating) a multi-icon as shown in example screen 320; para. [0061]), wherein the user interface simultaneously (i.e. it is noted in para. [0077], Fig. 3C, example screen 380, “the state as in example screen 380, if the multi-icon generation signal is inputted, the controller 110 may generate the multi-icon 23 by combining the calling icon 21 and the calendar icon 22”, wherein both an icon area 20 and an icon storing area 50 are simultaneously displayed on the same screen) displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in the  multi-window scheme (i.e. para. [0075], Fig. 3C, icon area 20, “the controller 110 may control the touch screen 130 to output the multi-icon generation screen as illustrated by screen 375”), and a preview area (i.e. para. [0076], Fig. 3C,” the user may move at least two icons for generating the multi-icon to the icon storing area 50”, wherein a preview area is equivalent to how the icon storing area 50 displays the applications of a potential combination of a multi-icon as the screen 380 exists in a state before the generation of a multi-icon at screen 385) displaying a type of multi-icon (i.e. para. [0077], Fig. 4C, In the state as in example screen 380, if the multi-icon generation signal is inputted, the controller 110 may generate the multi-icon 23 by combining the calling icon 21 and the calendar icon 22) or layout of a multi- window (i.e. para. [0080], the multi-icon may be formed by reducing a plurality of icons as in the multi-icons of reference numerals 410 to 430 and arranging the reduced icons (also referred to as "sub-icons" of the multi-icon) according to the screen division information) based on first (i.e. para. [0077], calling icon 21) and second (i.e. para. [0077], calendar icon 22) icons of the plurality of icons that are selected from the application selection area (i.e. para. [0063], controller 110 may generate a multi-icon 23 by combining replicated versions of the selected calling icon 21 and calendar icon 22).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a user interface for creating at least one icon in the array of icons to Lee (428)-Shin’s multiple screen division modes with a user interface for creating at least a multi-window icon in the array of icons as taught by Lee (203). One would have been motivated to combine Lee (203) with Lee (428)-Shin and would have had a reasonable expectation of success as providing a simplified user interface which allows for easier execution of a plurality of applications in a multi-screen in a form which is desired by the user (Lee (203), para. [0005]).
	
Claim 2:  
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 1.
Lee (‘428’) further teaches wherein the instructions, when executed, further cause the processor to: display the first user interface and the second user interface so as to have the same size as each other (i.e. it is noted in Fig. 5B(d) that multiple applications corresponding to the pair icon are executed on the divisional screen region are the same size; para. [0194]).  

Claim 3: 

Lee (‘428’) further teaches wherein the first user interface and the second user interface contact with each other along a boundary extending perpendicular to the edge (i.e. it is noted that Fig. 5B(d) that the list region 510 is transformed into a bar shape, separating the first screen region 520 and the second screen region 530; para. [0209]).  

Claim 4: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 3.
Lee (‘428’) further teaches wherein the display is in a form of a rectangle having a first side with a first length and a second side with a second length longer than the first length, and wherein the edge is at least part of the second side (i.e. it is noted in Fig. 5B, that display unit 151 is a rectangle; para. [0239]).  

Claim 5: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 1.
Lee (‘428’) further teaches wherein at least one icon of the array of icons includes a folder icon (i.e. Fig. 6A, Pair icon 600; para. [0213]), and wherein the folder icon includes a plurality of icons indicating a plurality of application programs (i.e. Fig. 6A, the first icon 610 is arranged on the upper left portion of the pair 600, and the second icon 620 is arranged on the lower right portion; para. [0214]).  

Claim 7: 

Shin further teaches wherein the user interface further includes a touch button for changing an order in which the first application program and the second application program are disposed on the display (i.e. The user input may be an input of touching the icon in the multi-tasking bar 150 as shown in FIG. 7A, or dragging and dropping the icon of the multi-tasking bar 150 to the desired foreground area; para. [0067]).  

Claim 8: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim.
Lee (‘428’) further teaches wherein the user interface further includes a button for canceling selection of a selected application (i.e. the content received by the first and/or second manipulation units 131, 132 may be set in various ways. For example, the first manipulation unit 131 may be used to receive a command such as menu, home key, cancel, search, or the like; para. [0147]).  

Claim 9: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 1.
Shin further teach wherein the instructions, when executed, further cause the processor to: dim at least part of icons included in the application selection area (i.e. the icons of the activated application and the inactivated application may be displayed to be different in brightness, chroma, definition, and the like; para. [0048]).  

Claim 10:
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 9.
Shin further teaches wherein the instructions, when executed, further cause the processor to: dim an icon of the application program (i.e. and the inactivated application may be displayed to be different in brightness, chroma, definition, and the like; para. [0048]) when an application program (i.e. it is noted in Fig. 2, that Active area 142 and icon 141A are surrounded by a frame having a predetermined color, while inactive area 143, and icon 151 may be displayed to be different in brightness; para. [0048]) that does not support duplicate execution is selected by a user (It is noted in Fig. 12A, that if the icon of application A is attempted to be dragged into the display of application B, the display size of application B is reduced, preventing duplicate displays of application A; para. [0088].  
 
Claim 11:
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 9.
Shin further teaches wherein the instructions, when executed, further cause the processor to: dim an icon of another application program (i.e. the icons of the activated application and the inactivated application may be displayed to be different in brightness, chroma, definition, and the like; para. [0048]) 
Lee (‘428’) further teaches having a history in which an icon is created in conjunction with a selected application program (i.e. Fig. 8(d), the number of times that the execution occurs together with the execution of the first application being executed on the first screen region 820 and the number of times that the execution occurs together with the execution of the second application being executed on the second screen region 830 are output as diagrams; para. [0245]).  

Claim 12: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 1.
Lee (‘428’) further teaches wherein the user interface further includes a recommendation area for recommending another application program (i.e. a recommended or shared application is set in such a manner as to vary according to an image type selected by the user; para. [0276])  capable of being linked to a selected application program (i.e. if the user selects a portrait by applying the long touch to the portrait, for example, a profile of the corresponding person is output to the divisional screen region; para. [0276]).  

Claim 13: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 12.
Lee (‘428’) further teaches wherein the instructions, when executed, further cause the processor to: update the recommendation area (i.e. Fig. 11, second screen region 1160; para. [0266]) based on information about link history of an application program stored in the memory (i.e. it is noted in Fig. 11(b-d), that when the user touches on the text information "MOVIE" 1130, the screen 151 is automatically divided, and an application through which a movie ticket can be reserved is output to a new screen region 1160, or when the user touches on the text information "SINSA STATION" 1140, the screen 151 is automatically divided, and an application through which the way to the destination is searched for is output to the new screen region 1160; para. [0268-0269]) or the link probability of an application program provided by an external device.  

Claim 17: 
Lee (‘428’) and Lee (‘203’) teach the electronic device of claim 15.
Lee (‘428’) and Lee (‘203’) do not explicitly teach wherein the user input in the specified scheme is an input to select one option in a menu output in response to an input moving toward a center of the display from an edge of the display.  
However, Shin teaches
wherein the user input in the specified scheme is an input to select one option in a menu output in response to an input moving toward a center of the display from an edge of the display (i.e. Fig. 4A,-B The input path may be a direction from the upper end of the center area to the lower end; para. [0056]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the user input in the specified scheme is an input to select one option in a menu output in response to an input moving toward a center of the display from an edge of the display to Lee (428)’s display of icons for multiple screen division with a gesture input moving toward a center of the display from an edge of the display to open a display of a row of icons as taught by Shin. One would have been motivated to combine Shin with Lee (428) and would .

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2014/0325428 “Lee”, hereinafter Lee (‘428’), and further in light of U.S. Patent Application Publication NO. 2014/0245203 “Lee”, hereinafter Lee (‘203’), as applied to claim 14 above, and further in view of U.S. Patent Application Publication NO 2013/0135178 “Miyahara”, as previously cited in Final Rejection filed 4/16/2020.
Claim 18: 
Lee (‘428’) and Lee (‘203’) teach the electronic device of claim 14.
Lee (‘428’) and Lee (‘203’) do not explicitly teach wherein the processor is further configured to: output the user interface when a multi-touch is generated to a-the first icon associated with execution of a first application and a-the second icon associated with execution of a second application and a user input to overlap with the first icon and the second icon is generated.  
However, Miyahara teaches
wherein the processor is further configured to: output the user interface (i.e. Fig. 1, Display 11, 12) when a multi-touch (i.e. controller 15 monitors a drag and drop of the icon of an application into a region of pair icon 23; para. [0063]) is generated to a first icon associated with execution of a first application (i.e. Fig. 7B, AP-A, 41) and a second icon associated with execution of a second application (i.e. Fig. 7B, AP-B, 42) and a user input to overlap with the first icon and the second icon is generated (i.e. the pair icon, one application indication is displayed in a manner partially overlapping with the other application indication; para. [0076]).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine Lee (‘428’) and Lee (‘203’) in light of Miyahara to have wherein the processor is further configured to: output the user interface when a multi-touch is generated to a first icon associated with execution of a first application and a second icon associated with execution of a second application and a user input to overlap with the first icon and the second icon is generated. One would have been motivated to make this combination in order to give a user the advantage on a small display where the display area of that icon is limited. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171